IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


STANLEY SZYMANSKI,                        : No. 105 EAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CITY OF PHILADELPHIA),             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2017, the Petition for Allowance of Appeal is

DENIED.